       Case 1:20-cv-06308-LTS-DCF Document 27 Filed 08/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                   .

RADAMES MATOS and DANIEL BATISTA,
                                                                No. 20 CV 6308-LTS
                              Plaintiffs,

       -against-

206 KINGSBRIDGE CLEANERS INC. D/B/A
KINGSBRIDGE CLEANERS, SOLUTION
CLEANERS CORP., and JUAN CARLOS
DOMINGUEZ,

                              Defendants.
                                                    .

LAURA TAYLOR SWAIN, CHIEF UNITED STATES DISTRICT JUDGE:

                                                        ORDER

               The Court has received Defendants’ motion for summary judgment. The papers
do not include a certification pursuant to Paragraph A.2.b. of the Individual Practices Rules of
the undersigned. That Rule provides:

b.     Informal efforts to resolve issues required.

       (i)     Pre-motion communications.

               (A) In civil cases, prior to making a motion of any type, and prior to requesting a
               conference on any discovery issues, the parties must use their best efforts to
               resolve informally the matters in controversy. Such efforts must include, but need
               not be limited to, an exchange of letters outlining their respective legal and factual
               positions on the matters and at least one telephonic or in-person discussion of the
               matters.

               (B) If a motion pursuant to Fed. R. Civ. P. 12(b)(6) or 12(c) is contemplated, the
               plaintiff or counterclaimant must indicate whether it wishes to amend the subject
               pleading prior to motion practice, and the parties must consider in good faith a
               stipulation permitting such amendment.

       (ii)    Certification in notice of motion. If a motion or a discovery conference request
               remains necessary, the notice of motion or written discovery conference request
               must include a separate paragraph certifying in clear terms that the movant or
               requesting party has used its best efforts to resolve informally the matters raised
               in its submission. If the motion is one pursuant to Fed. R. Civ. P. 12(b)(6) or
               12(c), the certification must also state whether the challenged pleading has been
               amended in response to the arguments raised in the motion.


MATOS - A2B MOTION TERM                              VERSION AUGUST 13, 2021                         1
       Case 1:20-cv-06308-LTS-DCF Document 27 Filed 08/13/21 Page 2 of 2




The Court finds that such prior communication is often useful in facilitating settlement,
consensual resolution of the subject matter of the motion or, at a minimum, narrowing of issues
presented for decision by the Court. It is hereby

               ORDERED, that the above-referenced motion (docket entry no. 23) is hereby
TERMINATED for purposes of the Court's docket, without prejudice to reinstatement upon
application, upon notice to adverse parties and accompanied by the requisite certification; it is
further

                ORDERED, that no response to the motion is required unless a reinstatement
application is granted, in which case the time to respond of any adverse party will be calculated
from the date of service of the order of reinstatement and in accordance with Local Civil Rule
6.1 of the United States District Court for the Southern District of New York.

               Furthermore, the Court directs Defendants’ attention to S.D.N.Y. Local Civil
Rules 6.1(b), 7.2, and 12.1.

       SO ORDERED.

Dated: New York, New York
       August 13, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




MATOS - A2B MOTION TERM                           VERSION AUGUST 13, 2021                           2
